Per Curiam.
The words published by the defendants in their newspaper concerning the plaintiff, both personally and in his official capacity, were clearly libelous, if untrue and unprivileged. The jury found they were untrue, and in this finding the defendants, though denying its correctness, frankly concede they should acquiesce. .
To be privileged, the words must have been published without actual malice, in an honest belief of their truth, and with that belief based upon reasonable or probable cause after a reasonably careful inquiry. The jury found against the defendants on this issue, but this finding the defendants vigorously and confidently attack as being so much against the evidence as to show the jury to have been unmistakably wrong.
The publication was really the work of a reporter for the defendants’ newspaper. His motives and conduct were really in question. We find some evidence tending to show that the reporter was hasty and somewhat unfriendly to the plaintiff, that his belief was influenced by his feelings rather than by his judgment, and that his investigation of the affair was rather superficial and more for the purpose of making a sensation than to ascertain the truth. The jury believed this testimony and we do not feel warranted in saying that the finding was unquestionable error.
The defendants also strenuously contend that the damages ($896.37) are excessive. They claim that the prior standing and character of the plaintiff were so low, he could not have suffered *24more than nominal damages. The plaintiff’s standing and character were in issue on this question of damages and the jury found he had enough to be injured to the extent named. The plaintiff was a public officer and was severely libelled in that capacity by an influential newspaper of wide circulation, one of the leading newspapers of the state. The plaintiff was entitled to the opinion of the jury on the question of the damages caused him by the libel. We do not feel justified in this case in setting that opinion aside.

Motion overruled.